Citation Nr: 1738571	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased rating for a lumbar spine disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to a service-connected bilateral hip disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for asthma, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to November 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1986 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2013, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that while at points during the appeal process, the Veteran's neck claim was treated as a claim to reopen based on new and material evidence, that all of his requests for reconsideration were made within a year of the prior rating decision and thus none became final prior to the January 2011 decision, which he appealed.  The issue on the title page has been changed to reflect this development.  

The issues of entitlement to service connection for a neck disorder, asthma, sleep apnea, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's May 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an increased rating for a lumbar spine disorder is requested.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for a lumbar spine disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an increased rating for a lumbar spine disorder at the time of the May 2017 hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating for a lumbar spine disorder is dismissed.


REMAND

First, during the Veteran's May 2017 hearing, he testified that private clinician Dr. S. had submitted positive nexus opinions regarding his asthma and sleep apnea along with his treatment records; however, these positive opinions do not appear to be of record.  The Veteran should have another opportunity to submit these positive opinions. 

With regard to the Veteran's asthma claim, the Veteran contends that the medications that he takes for his service-connected disabilities have caused or aggravated his asthma.  While his March 2017 asthma examination addressed secondary service connection, it only addressed the service-connected conditions themselves and did not discuss any of the medications.  Therefore, the Veteran must be afforded a new opinion which address the medications. 

With regard to the Veteran's neck claim, he claims his neck disorder is secondary to his service-connected hip disability.  Although the Veteran was afforded a VA examination in June 2013, it did not address whether the Veteran's neck disorder was aggravated by his service-connected condition of bilateral hip arthritis.  Therefore he must be afforded a new opinion.  Given that the Veteran claims his sleep apnea is secondary to his neck disorder, this claim is also dependent upon a new examination. 

Finally, regarding TDIU, the Veteran testified during his May 2017 hearing that he had recently been in vocational rehabilitation.  He also testified that he was a pastor, and VA medical center (VAMC) records confirm that he was serving as a pastor at Potter's House, although it is unclear whether his work as a pastor constitutes substantial employment.  He also mentioned that he had records from the federal Office of Personnel Management (OPM) regarding be released from his job in 2011, but they had not been submitted.  Therefore, this evidence related to the Veteran's employment history should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding positive nexus opinions from Dr. S, including those referenced in the Veteran's May 2017 testimony.

2.  Obtain the Veteran's outstanding vocational rehabilitation records. 

3.  Have the Veteran fill out an updated VA Form 21-8940 that includes information on his position as a pastor at Potter's House.

4.  Request that the Veteran submit his paperwork from OPM regarding being released from his job in 2011. 

5.  Return the matter to the examiner who conducted the March 2017 VA examination on asthma to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the March 2017 VA examiner is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed asthma.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should provide opinions with supporting rationale as to the following: 

(a) Whether it is at least as likely as not that the Veteran's asthma was caused by a service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat the Veteran's service-connected disabilities cause the Veteran's asthma).

(b) Whether it is at least as likely as not that the Veteran's asthma was aggravated by (permanently worsened) service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat his service-connected disabilities aggravate the Veteran's asthma). 

If aggravation of asthma disability by service-connected disease or injury or related medication is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

6.  Return the matter to the examiner that conducted the June 2013 VA neck examination to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the June 2013 VA examiner is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed neck condition.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should provide opinions with supporting rationale as to the following: 

(b) Whether it is at least as likely as not that the Veteran's neck disorder was aggravated by (permanently worsened) service-connected disease or injury specifically including his bilateral hip disability.  

If aggravation of the neck disorder by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

7.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


